Citation Nr: 1603593	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-37 712	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE


Whether the appellant was insane at the time he committed the in-service offenses that led to his other than honorable discharge.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from June 1969 to December 1971, including service in Vietnam.  He was discharged in December 1971 under conditions other than honorable.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that no action could be taken on his claim for service connection for diabetes mellitus because his character of discharge had been determined by VA to be under other than honorable conditions.  He also submitted a claim for service connection for posttraumatic stress disorder (PTSD).  Each claim was based on his service in Vietnam.

The Board notes that the United States Court of Appeals for Veterans Claims (Court), in October 2006, affirmed a June 2005 Board decision in which the character of the appellant's discharge was held to be a bar to his receipt of VA compensation.  Therefore, the issue before the Board at this time is whether the appellant was insane at the time he committed the in-service offenses that led to his other than honorable discharge.

In April 2011, the appellant presented testimony at a Board videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  The Board subsequently remanded the case for additional development in January 2012, and again in December 2013.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The December 2013 Board remand directives specifically stated that the AOJ was to obtain psychiatric records for the appellant from the military service department because review of the appellant's service medical records revealed that he complained of nervousness in July 1971, resulting in a clinical impression of anxiety and a prescription for Quaaludes.  In November 1971, he continued to seek treatment for insomnia and severe anxiety.  Review of the appellant's service personnel records also indicated that a report of mental status evaluation was completed in connection with the appellant's chapter 10 discharge.  In addition, the AOJ was directed to obtain the appellant's service personnel narrative evaluation reports or alternative records.  

The December 2013 Board remand directives also included the instruction that, to the extent there was an attempt to obtain any of these records that was unsuccessful, the claims file must contain documentation of the attempts made.  There is no indication in the current evidence of record that the AOJ ever made any attempt after December 2013 to obtain the appellant's service psychiatric records or that the AOJ ever made any attempt after December 2013 to obtain the appellant's service personnel narrative evaluation reports or alternative records.  

In D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), the Court held that there must be substantial compliance with the terms of a Board remand.  Those requirements have not yet been fulfilled and the case, regrettably, must again be remanded.  

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Search, at the National Personnel Records Center, or other appropriate sources, for psychiatric treatment records for the appellant.  If any location contacted suggests other sources, those sources must be encompassed by the search.

2.  Search, at the National Personnel Records Center, or other appropriate sources, for the rest of the appellant's service personnel records (Official Military Personnel File (OMPF)) or alternative records.  In particular, the appellant's Army narrative performance evaluation reports (including records relating to counseling letters, disciplinary actions and his other than honorable discharge) must be obtained.  If any location contacted suggests other sources, those sources must be encompassed by the search.

3.  All items of correspondence, as well as any service medical/psychiatric records or service personnel records obtained, must be made a part of the claims file.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e).  The appellant and his attorney must also be informed of the negative results and be given opportunity to secure the records.

4.  After all appropriate development has been accomplished, consider all of the evidence of record and readjudicate the issue of whether the appellant was insane at the time he committed the in-service offenses that led to his other than honorable discharge. 

5.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the appellant and his attorney.  The SSOC must contain notice of all relevant actions taken on the appellant's claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

